On Petition for a Rehearing-.
Elliott, J.
— Counsel in their brief on the petition for a. rehearing assert that we did not properly construe the record, and we have again examined it. ' We find that the counsel are in error. The appellee, in answer to appellant’s questions on cross-examination, fully and broadly admitted that the ownership of the property had been fully settled in the replevin action, and we were correct in saying that there was no dispute as to that question. The introduction of the record in that action would have proved no more than the appellee admitted,, and there was, therefore, nothing more than a harmless error, if, indeed, error at all, in excluding the record in the replevin proceedings.
Petition overruled.